DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 3/10/2020, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	The claim recites “selecting …. additional data from the search results”.  The claim does not provide information pertaining to what the system is doing with additional data that was selected. Thus, appropriate correction is require.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1- 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Athsani et al (US 2013/0262509 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Meshkati et al (US 2012/0124088 A1).
As per claim 1, Athsani et al (US 2013/0262509 A1) discloses,
A method comprising: creating, by an automated control loop searching ("ACLS") system comprising a processor executing instructions (para.[0013]; “automated search which may allow users to program their mobile devices to automatically bring up search results when a user or a user-designated entity meets a certain set of spatial, temporal, activity, or social context conditions”).
a search model, wherein the search model provides high- level information regarding what the ACLS system should search for when a search pattern is detected within data that is output from execution of a control loop (para.[0018]; “automated search which may allow users to program their mobile devices to automatically bring up search results when a user or a user-designated entity meets a certain set of spatial, temporal, activity, or social context conditions” and para.[0027]; “user may enter the condition for initiating an automated search using the query "weather, forecast and audio”, where condition enter by user to initiate automatic search is interpreted as “search model”). 
activating, by the ACLS system, a control loop system, wherein the control loop system executes the control loop to yield the data as output (para.[0028]; “ASQ server 103 may configure the tracking server 104 to detect the location of the mobile device”). 
detecting, by the ACLS system, the search pattern within the data; executing, by the ACLS system, based upon the search model, a search of the data (para.[0019]; “information obtained by the ASQ server 103 through analyzing the user's status information including browsing activities” and para.[0030]; “If the user's status information meets the condition for initiating an automated search, at 205, the ASQ server 103 may initiate an automated search with the query "weather, forecast and audio””, where browsing activities is interpreted as “search pattern” as claimed.).
collecting, by the ACLS system, search results of the search and selecting, by the ACLS system, additional data from the search results (para.[0030]; “ASQ server 103 may initiate an automated search with the query "weather, forecast and audio," receive a list of search results, and return a weather forecast to the user's”).
	The Examiner believes Athsani et al (US 2013/0262509 A1) fully anticipates each and every feature of claim 1. In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Meshkati et detecting, by the ACLS system, the search pattern within the data; executing, by the ACLS system, based upon the search model, a search of the data (para.[0047]; “determination may be based upon a search state and a set of state determination functions, where a function in the set corresponds to a particular search trigger. The mobile device updates the search state based upon search trigger inputs. From the search state and a set of search scheduler
functions, each function is associated with a particular type of search, and it is  determined whether to perform a search for each search type”). The modification would be obvious because one of ordinary skill in the art would be motivated to trigger execution of a search type based on user state or condition to automatically provide relevant information pertaining to user current situation that may be of interest to the user.

As per claim 2, the rejection of claim 1 is incorporated and further Athsani et al (US 2013/0262509 A1) discloses,
further comprising establishing, by the ACLS system, a policy (para.[0021]; “(para.[0021]; “ASQ server 103 may store "Mango" as a search query, and "when the user is within 1 mile of a Mango.TM. store" as a condition to automatically initiate a search”).  .  

As per claim 3, the rejection of claim 2 is incorporated and further Athsani et al (US 2013/0262509 A1) discloses,
wherein the policy comprises a searching policy that specifies a search distance (para.[0021]; “ASQ server 103 may store "Mango" as a search query, and "when the user is within 1 mile of a Mango.TM. store" as a condition to automatically initiate a search”).  

As per claim 4, the rejection of claim 3 is incorporated and further Athsani et al (US 2013/0262509 A1) discloses,
further comprising evaluating the search to ensure the search distance is not exceeded (para.[0021]; “ASQ server 103 may store "Mango" as a search query, and "when the user is within 1 mile of a Mango.TM. store" as a condition to automatically initiate a search”).    

As per claim 5, the rejection of claim 1 is incorporated and further Athsani et al (US 2013/0262509 A1) discloses,
further comprising: storing, by the ACLS system, the search model in a database (para.[0021]; “ASQ server 103 may store "Mango" as a search query” and para.[0027]; “user may enter the condition for initiating an automated search using the query "weather, forecast and audio”).
retrieving, by the ACLS system, the search model from the database and interpreting, by the ACLS system, the search model to determine the additional data to search for within the data (para.[0020]; “ASQ server 103 may look at a user's historical status information and browsing activity information in the database 105, infer implicit profile information about the user” and para.[0021]; “ASQ server 103 may find out from a user's historical status information in the database 105 that a user often browses the website of a fashion boutique, infer that the user is interested in the fashion boutique”). 

As per claim 6, the rejection of claim 1 is incorporated and further Athsani et al (US 2013/0262509 A1) discloses,
further comprising determining whether a correlation exists among the search results, wherein the correlation is defined, at least in part, by correlation criteria (para.[0021]; “ASQ server 103 may find out from a user's historical status information in the database 105 that a user often browses the website of a fashion boutique”).
and 28Attorney Docket No.: 2018-1348/27.6077US01wherein selecting, by the ACLS system, the additional data from the search results comprises selecting the additional data from the search results based upon the correlation criteria (para.[0021]; “ASQ server 103 may find out from a user's historical status information in the database 105 that a user often browses the website of a fashion boutique, infer that the user is interested in the fashion boutique”).  

As per claim 7, the rejection of claim 1 is incorporated and further Athsani et al (US 2013/0262509 A1) discloses,
further comprising: formatting, by the ACLS system, the additional data; labeling, by the ACLS system, the additional data for use by an output system; and providing, by the ACLS system, the additional data to the output system (para.[0020]; “ASQ server 103 may infer that the user goes to Starbucks.TM. stores frequently enough to add Starbucks.TM. to the user's profile as implicit profile information. In one embodiment, the ASQ server 103 may store "Starbucks online coupon" as a search query, and "when the user is moving toward a Starbucks.TM. store" as a condition to automatically start an Internet search”).
  
As per claim 8, the rejection of claim 7 is incorporated and further Athsani et al (US 2013/0262509 A1) discloses,
wherein the output system comprises a machine learning system or a system operated by a user (para.[0020]; “"when the user is moving toward a Starbucks.TM. store" as a condition to automatically start an Internet search”).

Claims 9 – 14 and 15 are computer-readable storage medium claim corresponding to method claims 1 – 6 and 7 – 8 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 6 and 7 – 8 respectively above.

Claims 16 and 17 - 20 are system claim corresponding to method claims 1 and 3 – 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 3 – 6 respectively above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Method and system of triggering a search request, US 2010/0042619 A1 
authors: Jones et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156

9/25/2021